DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 02/10/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 2, 14-16, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, US Patent Application Publication 2007/0204147 A1 in view of Frankel, US Patent 6,106,630, and Ohmi et al, US Patent 5,119,541.
Regarding claim 1, Kobayashi et al teaches an etching apparatus 10 comprising: a processing container 11 configured to form a vacuum atmosphere (Paragraph 0079) in the processing container 11 when evacuated and including a wall constructed using an alloy composed of aluminum and an additive metal (A5052) as a base material of the wall of the processing container; a stage 12 installed in the processing container 11 and configured to mount a substrate W having a metal film formed on a surface of the substrate (after first step of ALD process); a gas supplier 14 installed in the processing container and configured to supply an oxidizing gas via line 27 that oxidizes the metal film; and a wall heater 18.  
The Examiner notes:
The limitation “having a metal film formed on a surface of the substrate” is a structure of the substrate, and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Young, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore limitation “having a metal film formed on a surface of the substrate” is of no significance in determining patentability of the apparatus claim and does not impart patentability to the claim.
The limitations “an oxidizing gas that oxidizes the metal film and an etching gas that is B-diketone to the stage to etch the oxidized metal film” and  “configured to heat the wall to a temperature in a range of 60 degrees C to 90 degrees C when the etching gas is supplied from the gas supplier into the processing container” are intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “ if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Kobayashi et al is capable of supplying B-diketone to the stage to etch the oxidized metal film; and to heat the wall to a temperature in a range of 60 degrees C to 90 degrees C when the etching gas is supplied from the gas supplier into the processing container.
	Kobayashi et al differs from the present invention in that Kobayashi et al does not teach a base material of the stage is an alloy composed of aluminum and an additive metal, and a top surface of the stage is constituted with a stage covering portion that covers the base material of the stage so as to prevent the additive metal of the base material of the stage from being released to the substrate.  
	Frankel teaches a base material of the stage 12 is an alloy composed of aluminum and an additive metal (aluminum alloy), and a top surface 12a and a side surface 12d of the stage 12 are constituted with a stage covering portion 500 that covers the base material of the stage so as to prevent the additive metal of the base material of the stage from being released to the substrate.
	The motivation for replacing the heater and stage of Kobayashi et al with the heater and stage of Frankel is to provide an alternate and equivalent stage for holding and heating the wafer in the apparatus of Kobayashi et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the stage and heater of Kobayashi et al with the stage and heater of Frankel.
Kobayashi et al and Frankel differ from the present invention in that they do not teach that the top surface covering portion is made of silicon.  
Ohmi et al teaches a top surface covering portion 2 is made of silicon.
The motivation for making the covering portion of Kobayashi et al and Frankel out of silicon is to provide an alternate and equivalent covering material as taught by Ohmi et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the covering portion of Kobayashi et al and Frankel out of silicon as taught by Ohmi et al.
Regarding claim 2, Kobayashi et al teaches that the wall heated by the wall heater includes a ceiling wall 14B of the processing container 11.  
Regarding claim 14, Kobayashi et al teaches that a base material of the gas supplier is made of one of a JIS standard A5052 series alloy, and is provided with a covering portion P for the gas supplier that covers a surface of the base material of the gas supplier so as to prevent release of an additive metal of the base material of the gas supplier to the substrate, or the base material of the gas supplier is made of a JIS standard A1050 series material.  
Regarding claim 15, Frankel and Ohmi et al both teach a side surface of the stage is constituted with the stage covering portion.
Regarding claim 16, Kobayashi et al teaches that the base material of the wall of the processing container is one of a JIS standard A5052 series alloy.  
Regarding claim 18, Kobayashi et al teaches that, as noted, above the specific gas supplied by the apparatus of Kobayashi et al is an intended us of the apparatus and the apparatus of Kobayashi et al is capable of supplying hexafluoroacetylacetone gas to the processing chamber.  
Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, Frankel, and Ohmi et al as applied to claims 1, 2, 14-16, and 18 above, and further in view of Asakawa et al, US Patent Application Publication 2005/0139234 A1
Regarding claim  3,  Kobayashi et al, Frankel, and Ohmi et al differ from the present invention in that they do not teach a plurality of stages is installed, the etching apparatus further comprises a partition wall extending downward from the ceiling wall and surrounding each of the plurality of stages, and a partition wall heater configured to heat the partition wall, the gas supplier forms the ceiling wall and is configured to supply the etching gas and the oxidizing gas to a processing space surrounded by the partition wall, and the wall heated by the wall heater includes the ceiling wall and a side wall of the processing container.  
Asakawa et al a plurality of stages 41 is installed, the etching apparatus further comprises a partition wall 44 extending downward from the ceiling wall 42 and surrounding each of the plurality of stages 41, and a partition wall heater 77 configured to heat the partition wall 44, the gas supplier 42 forms the ceiling wall and is configured to supply the etching gas HF and the oxidizing gas NH3 to a processing space S surrounded by the partition wall 44.
The motivation for replacing the single stage and gas supplier of Kobayashi et al, Frankel, and Ohmi et al with the plurality of stages, partition wall, and gas supplier of Asakawa et al is to enable the apparatus of Kobayashi et al, Frankel, and Ohmi et al to treat multiple substrates as taught by Asakawa et al. Furthermore, it was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the single stage and gas supplier of Kobayashi et al, Frankel, and Ohmi et al with the plurality of stages, partition wall, and gas supplier of Asakawa et al.
Regarding claim 4, Asakawa et al teaches a base material of the partition wall is an alloy composed of aluminum and an additive metal, Kobayashi et al teaches the use of a covering portion P for the wall that covers the base material of the wall so as to prevent the additive metal of the base material of the wall from being released to the substrate. The motivation for adding a covering portion to the partition wall is to prevent the additive metal of the base material of the partition wall from being released to the substrate as taught by Kobayashi et al. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the covering portion of Kobayashi et al to the partition wall of Asakawa et al.
Regarding claim 5, 
Kobayashi et al, Frankel, and Ohmi et al differ from the present invention in that they do not teach the base material of the partition wall is one of a JIS standard A5000 series alloy or A6000 series alloy, and the covering portion for the partition wall is made of silicon.
Kobayashi et al teaches that the walls are made of A5052 series alloy. The motivation for using the alloy of the walls of Kobayashi et al, Frankel, and Ohmi et al in the walls of the partition wall is to provide a specific alloy as required by Asakawa et al but not disclosed. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the base material of the partition wall of Asakawa et al out of A5052 as taught by Kobayashi et al.
Regarding claim 5, Ohmi et al teaches that the covering portion 2 is made of silicon.
The motivation for making the covering portion of Kobayashi et al, Frankel, Ohmi et al and Asakawa et al out of silicon is to provide an alternate and equivalent covering material as taught by Ohmi et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the covering portion of Kobayashi et al and Asakawa et al out of silicon as taught by Ohmi et al.
Regarding claim 6, Kobayashi et al teaches a base material of the gas supplier is made of one of a JIS standard A5052 series alloy, and is provided with a covering portion P for the gas supplier that covers a surface of the base material of the gas supplier so as to prevent release of an additive metal of the base material of the gas supplier to the substrate, or the base material of the gas supplier is made of a JIS standard A1050 series material.  
Regarding claim 7, Kobayashi et al teaches that the gas supplier is a shower head, and the base material of the gas supplier is made of the JIS standard A1050 series material.  
	Regarding claim 8, 	Frankel teaches a side surface of the stage is constituted with the stage covering portion.
Regarding claim 9, Kobayashi et al, Frankel, Ohmi et al, and Asakawa et al were discussed above and teach that the stage is made from A5052 and is coated with a silicon cover on the top surface of the stage.
Kobayashi et al, Frankel, Ohmi et al and Asakawa et al differs from the present invention in that they do not teach a side surface covering portion made of a JIS standard A1000 material to cover the side surface of the stage.    
Kobayashi et al teaches the use of A1050 series aluminum alloy.
The motivation for using the A1050 alloy of Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel in a plate on a side surface of the stage is to provide a specific alloy as required by Kobayashi et al, Frankel, Ohmi et al and Asakawa et al but not disclosed. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a plate of A1050 on the side surface of the stage of Kobayashi et al, Frankel, Ohmi et al and Asakawa et al as taught by Kobayashi et al.
Regarding claims 10 and 11, Kobayashi et al teaches that the base material of the wall of the processing container is JIS standard A5052 series alloy. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, Frankel, Ohmi et al and Asakawa et al, as applied to claims 1-11, 14-16, and 18 above, and further in view of Nishiyama et al, US Patent Application Publication 2020/0203127 A1.
Kobayashi et al, Frankel, Ohmi et al and Asakawa et al differ from the present invention in that they do not teach an etching gas reservoir configured to store the etching gas outside the processing container; and a flow path formation portion connecting the etching gas reservoir and the processing container to form a flow path, and configured to supply the etching gas to the gas supplier, wherein the flow path formation portion is made of an alloy containing nickel, chromium, and molybdenum as main constituent metals.  
Nishiyama et al teaches an etching gas reservoir 106 configured to store the etching gas outside the processing container 128; and a flow path formation portion 110 connecting the etching gas reservoir 106 and the processing container 128 to form a flow path, and configured to supply the etching gas to the gas supplier, wherein the flow path formation portion is made of HASTELLOYTM (Paragraph 0067). HASTELLOYTM  is an alloy containing nickel, chromium, and molybdenum as main constituent metals.  
The motivation for replacing the processing gas reservoir and flow path of Kobayashi et al, Frankel, Ohmi et al and Asakawa et al with the etching gas reservoir and flow path of Nishiyama et al is to provide an etching gas reservoir and flow path for supplying a highly corrosive fluorine containing etching gas as taught by Nishiyama et al to the apparatus of Kobayashi et al, Frankel, Ohmi et al and Asakawa et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the processing gas reservoir and flow path of Kobayashi et al, Frankel, Ohmi et al and Asakawa et al with the etching gas reservoir and flow path of Nishiyama et al.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, Frankel, Ohmi et al, Asakawa et al and Nishiyama et al as applied to claims 1-12, 14-16, and 18 above, and further in view of Dobashi et al, US Patent Application Publication 2005/0139234 A1.
Kobayashi et al, Frankel, Ohmi et al, Asakawa et al and Nishiyama et al differs from the present invention in that they do not teach that the etching gas is hexafluoroacetylacetone gas.  
Dobashi et al teaches the use of hexafluoroacetylacetone gas as an etching gas. 
The motivation for using hexafluoroacetylacetone gas in the apparatus of Kobayashi et al, Frankel, Ohmi et al, Asakawa et al and Nishiyama et al is to etch substrates in the apparatus of Kobayashi et al, Asakawa et al, Ohmi et al, and Frankel.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to supply hexafluoroacetylacetone gas to the apparatus of Kobayashi et al, Frankel, Ohmi et al, Asakawa et al and Nishiyama et al as taught by Dobashi et al.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, Frankel, and Ohmi et al as applied to claims 1, 2, 14-16, and 18 above, and further in view of Nishiyama et al, US Patent Application Publication 2020/0203127 A1.
Regarding claim  17,  Kobayashi et al, Frankel, and Ohmi et al differ from the present invention in that they do not teach an etching gas reservoir configured to store the etching gas outside the processing container; and a flow path formation portion connecting the etching gas reservoir and the processing container to form a flow path, and configured to supply the etching gas to the gas supplier, wherein the flow path formation portion is made of an alloy containing nickel, chromium, and molybdenum as main constituent metals.
Nishiyama et al teaches an etching gas reservoir 106 configured to store the etching gas outside the processing container 128; and a flow path formation portion 110 connecting the etching gas reservoir 106 and the processing container 128 to form a flow path, and configured to supply the etching gas to the gas supplier, wherein the flow path formation portion is made of HASTELLOYTM  (Paragraph 0067).  HASTELLOYTM an alloy containing nickel, chromium, and molybdenum as main constituent metals.
The motivation for replacing the processing gas reservoir and flow path of Kobayashi et al, Frankel, and Ohmi et al with the etching gas reservoir and flow path of Nishiyama et al is to provide an etching gas reservoir and flow path for supplying a highly corrosive fluorine containing etching gas as taught by Nishiyama et al to the apparatus of Kobayashi et al, Frankel, and Ohmi et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the processing gas reservoir and flow path of Kobayashi et al, Frankel, and Ohmi et al with the etching gas reservoir and flow path of Nishiyama et al.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, Frankel, and Ohmi et al as applied to claims 1, 2, and 14-16 above, and further in view of Dobashi et al, US Patent Application Publication 2005/0139234 A1.
Regarding claim  18,  Kobayashi et al, Frankel, and Ohmi et al differ from the present invention in that they do not teach that the etching gas is hexafluoroacetylacetone gas.  
Dobashi et al teaches the use of hexafluoroacetylacetone gas as an etching gas. 
The motivation for using hexafluoroacetylacetone gas in the apparatus of Kobayashi et al, Frankel, and Ohmi et al is to etch substrates in the apparatus of Kobayashi et al, Frankel, and Ohmi et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to supply hexafluoroacetylacetone gas to the apparatus of Kobayashi et al, Frankel, and Ohmi et al as taught by Dobashi et al.
Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C. § 112, filed July 25, 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant’s arguments, see Rejections under 35 U.S.C. § 102/103, filed July 25, 2022, with respect to the rejections of claims 1-18 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Frankel, US Patent 6,106,630, and Ohmi et al, US Patent 5,119,541.
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.  
In regard to the arguments directed to Ohmi et al, the Examiner disagrees for the following reasons:
Ohmi et al is cited only to teach the use of silicon film as a barrier layer. Both Kobayashi et al and Frankel teach a barrier layer that prevents the plasma from interacting with the aluminum alloy of the stage or other parts of the processing chamber.
The use of barrier layers to prevent the plasma gases from reacting with the stage and other parts of the processing chamber is well known in the art.
Keeping particles in the stage or separating the plasma gases from the aluminum alloys of the stage are an intended use of the barrier layer of Ohmi et al. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “ if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. Ohmi et al teaches the claimed structure of the top surface covering portion made of silicon, thus the desired function of separating the plasma gases from the aluminum alloys of the stage does not distinguish or differentiate the claims of the present invention from the combination of Kobayashi et al, Frankel, and Ohmi et al.
In response to applicant's argument that the top surface covering portion functions to suppress the generation of a compound, i.e., Mg(Hfac)2, which is generated from the reaction between the base material of the stage and the supplied processing gas, i.e., the etching gas, and to suppress the emission of a gas of that compound, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  The cited art contains patents (See for example, US 20100212592 A1; US 20100081292 A1; US 20090142513 A1; US 7484315 B2; US 7998307 B2; US 20060186354 A1; US 20210035823 A1; US 20200203194 A1; US 20160189987 A1; or US 20200013589 A1) that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716